Citation Nr: 1638145	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-41 1692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin condition of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from Mach 2002 to March 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran was scheduled for a March 2012 Travel Board hearing but did not appear for the hearing.  His hearing request has, therefore, been withdrawn. 
 
The Board remanded the appeal in February 2014 to schedule the Veteran for a VA examination.  As the Board will discuss in more detail below, the AOJ substantially complied with the Board's remand instruction in attempting to schedule an examination and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  A current rash on the left foot has been diagnosed, by history, as probable episodic tinea pedis.

2.  A left foot rash is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for a skin condition on the left foot have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. 
§§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued June 2009 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, and VA medical records.  The Board remanded the appeal in March 2014 to schedule the Veteran for VA examinations to address the etiology of the claimed skin condition on the left foot.

The Board finds that the AOJ made every effort to discharge its duty to ensure compliance with the terms of the March 2014 Board remand in scheduling a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); cf. Stegall v. West, 11 Vet. App. 268, 270 (1998).  The AOJ scheduled the Veteran for VA examinations on two occasions, in April 2014 and June 2014.  After the first missed examination, VA notified the Veteran, by letter in May 2014, that he failed to report to a scheduled April 2014 examination.  This notice was sent to the Veteran's current request of record.  The Veteran was informed that he would be scheduled for an additional examination, but if he did not report for that examination, VA would continue to process his appeal based on the evidence of record.  The Veteran failed to report to the second scheduled June 2014 VA examination.  The Board finds that the AOJ has fully complied with the Board's remand instructions, and that notice of examination was provided to the Veteran.  To date, the Veteran has not shown good cause for his failure to report to the scheduled VA examinations.  In light of the Veteran's failure to cooperate, the Board finds that no further action is necessary to meet the requirements of the VCAA. See 38 C.F.R. § 3.655 (2016); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)  The Veteran's appeal has been decided on the evidence of record.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The claimed skin rash, also diagnosed as tinea pedis, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A diagnosis of tinea pedis is shown by the record, and VA examinations and VA treatment records do not otherwise establish an undiagnosed illness or chronic multisymptoms illness related to the claimed skin condition within the meaning of 38 U.S.C.A. § 1117 (West 2015) and 38 C.F.R. § 3.317 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends in a July 2009 statement that a rash on this left foot first manifested during his deployment in Kuwait.  He attributed the rash to wearing combat boots for long periods of time while training and while on operations in extreme heat.  He also submitted lay statements from J.A. and T.S. who served with the Veteran prior to his deployment, and who worked with him post-service.  Both J.A. and T.S. noted that the Veteran complained of a rash and itching of the left foot at work, after his deployment.  

Service treatment records do not identify treatment, complaints, or symptoms related a chronic skin condition on the left foot in service.  Service treatment records show that the Veteran had a mole removed from his back in service, but no complaints related to the left foot were identified in service.  In a Post-deployment Health Reassessment, completed by the Veteran in June 2008, he denied having any concerns or conditions related to his deployment, including skin diseases or rashes.  

In a January 2007 VA general medical examination, dated prior to the Veteran's separation from service, the in-service removal of a mole was noted and discussed; however, no foot rash was mentioned on examination of the skin or on examination of the feet.  

Post-service VA treatment records dated in February 2009 identify a rash, or other nonspecific skin eruption on the Veteran's active problem list.  The Veteran was seen for a follow-up for an itchy rash on the left foot in June 2009.  He reported that the prescribed cream helped, but that the rash did not go away.  A physical examination showed a scaly, red, pruritic rash on the arch of the left foot.  The entire affected area was stated to be about the size of a quarter.  The Veteran was prescribed betamethasone ointment.  

A June 2010 VA Gulf War examination shows that the Veteran reported that he had a skin rash with a reported onset in November 2008.  Symptoms present at the time of onset included itching to the bottom of the left foot that moved to the top of the left foot.  The Veteran reported, at the time of examination, that he had itching to the area once every other months, worse in warmer months or after wearing shows for long periods of time.  A physical examination showed no abnormal skin findings.  The Veteran was assessed with a normal skin examination and was given a diagnosis of probable episodic tinea pedis based on his reports with regard to the rash.  

The weight of the evidence shows that the Veteran did not have a chronic skin condition identified or diagnosed in service.  While the Veteran reported the onset of a skin rash during his deployment in Kuwait, and he is competent to identify the presence of such symptoms in service, his lay statements appear to conflict with findings in service treatment records and post-service treatment records, which do not show any rash in service, which show that the Veteran denied having a rash or any skin conditions on a June 2008 Post-deployment Health Reassessment, and that he failed to report a skin rash and did not present with such during a January 2007 VA general medical examination.  The Board finds that if a chronic skin condition of the left foot was present at the time of the January 2007 VA general medical examination, the Veteran would likely have reported such symptoms, and any findings related to such a skin condition would have been identified on the physical examination of the skin or of the feet.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran attributed his skin rash to service in a June 2010 VA Gulf War examination, he also identified a post-service onset in November 2008, in conflict with his July 2009 statement indicating that his rash had its onset in service.  Due to the conflicting lay evidence provided by the Veteran with regard to the onset of a left foot rash, the Board finds that his statements are not credible and a finding of service connection cannot be made based on his statements alone.  While the Veteran also submitted lay statements from J.A. and T.S., who identified the Veteran as having complaints related to an itchy rash on the left foot while at work, post-service, these statements do not tend to establish a nexus between the observed post-service rash and the Veteran's period of service as no specific in-service symptoms were identified or observed.  

The Veteran contends that his left foot rash, also diagnosed as episodic tinea pedis based on his history, is related to wearing combat boots for long periods of time while training and while on operations in extreme heat.  In this case, the Board finds that additional medical evidence in the form of a VA dermatology examination would have assisted in clarifying the Veteran's current diagnosis and the etiology of such diagnosis; however, the Veteran failed to report to scheduled VA examinations.  The weight of the evidence does not establish a nexus between a currently diagnosed skin rash on the left foot and service,  Accordingly, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim for service connection, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a skin condition of the left foot is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


